DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues Tomizawa fails to disclose the claimed invention because Tomizawa does not clearly address the claimed limitation of basing horizontal and vertical length variables on 1) distance between control points, 2) the motion vector difference, and 3) a motion vector precision. Applicant’s argument describes the manner in which Tomizawa selects an affine picture block but does not clearly show how this differs from the claimed invention because the scope of the claimed limitations is nowhere addressed. Applicant’s arguments appear to be an allegation of patentability on the basis that Tomizawa does not use the terms “distance between control points”, “motion vector difference” and “motion vector precision”.
In response, Tomizawa addresses each claimed limitation as follows. The distance between control points is the first factor in defining the shape of the affine block (finding A’ B’ C’ and D’, Tomizawa col. 5 lines 16-19). The “motion vector difference” for the block is used in determining the prediction error estimation, as it is the differences between motion vectors which ultimately determines this error value (Tomizawa col. 5 lines 54-65). Finally, motion vector precision simply determines the precision of the resultant variables (i.e. full pixel versus half pixel degree of precision, Tomizawa col. 6 lines 51-63). Lastly, selection of a shape “type” is the final factor that determines horizontal and vertical lengths, as different types have different dimensions (Tomizawa Fig. 6)
Due to the scope of the terminology used to claim the outstanding invention, applicant is advised to further amend the claimed invention to more specifically define intended scope. This could .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomizawa (6,208,690, of record).
Regarding claims 1, 10, 18, and 19, Tomizawa discloses a method comprising:
determining a distance between control points of an affine picture block (grid points identified and area is divided, col. 5 lines 16-19);

determining a motion vector difference for the affine picture block based on the motion vectors of the control points (difference must be below a threshold, col. 6 line 51 - col. 7 line 21); and
performing coding processing on the affine picture block using a size that includes a horizontal length and a vertical length, the horizontal length and the vertical length variable based on the distance between the control points, the motion vector difference, and a motion vector precision (coding processing performed over an area type defined by motion vectors associated with control points whose precision-error estimation value is below a threshold, col. 7 lines 25-45).

Regarding claims 2, 11, and 20, Tomizawa discloses the method, device, and storage medium according to claims 1, 10, and 19, wherein the motion vector difference includes a horizontal component and a vertical component (figures 3 and 4), and the control points include a first control point, a second control point, a third control point, and a fourth control point; and wherein the horizontal length and the vertical length are variable based on the horizontal component, the motion vector precision, a horizontal distance between the first control point and the second control point, the vertical component, and a vertical distance between the third control point and the fourth control point (figures 1 and 2, control points [A,B,C,D]).

Regarding claims 3 and 12, Tomizawa discloses the method and device according to claims 2 and 11, wherein the first control point and the third control point are a same control point (col. 5 lines 20-25).



Regarding claim 5, Tomizawa discloses the method according to claim 4, wherein the determining the horizontal component of the motion vector difference comprises: determining a first horizontal component difference and a first vertical component difference between the motion vectors of the first control point and the second control point; and determining a larger one of the first horizontal component difference and the first vertical component difference as the horizontal component of the motion vector difference; and wherein the determining the vertical component of the motion vector difference comprises: determining a second horizontal component difference and a second vertical component difference between the motion vectors of the third control point and the fourth control point; and determining a larger one of the second horizontal component difference and the second vertical component difference as the vertical component of the motion vector difference (use largest acceptable values when defining size to reduce overall number of calculations needed, col. 9 lines 14-25).

Regarding claims 6 and 14, Tomizawa discloses the method and device according to claims 2 and 11, wherein the first control point, the second control point, the third control point, and the fourth control point are vertices of the affine picture block, and the affine picture block is rectangular (fig. 1).

Regarding claims 7 and 15, Tomizawa discloses the method and device according to claims 6 and 14, wherein a distance between the first control point and the second control point is a width W of the affine picture block, and a distance between the third control point and the fourth control point is a height H of the affine picture block (fig. 1, where the horizontal distance between A-D is the width of the rectangle and the vertical distance between B-C is the height of the rectangle).

Regarding claims 8 and 16, Tomizawa discloses the method and device according to claims 1 and 10, wherein the method further comprises: determining a preset value as the motion vector precision of the affine picture block; or determining the motion vector precision of the affine picture block according to a feature of a picture block adjacent to the affine picture block, wherein the picture block is spatially or temporally adjacent to the affine picture block (half pixel, col. 6 lines 51-63).

Regarding claims 9 and 17, Tomizawa discloses the method and device according to claims 1 and 10, wherein the motion vector precision is 1/2, 1/4, 1/8, or 1/16 (half pixel, col. 6 lines 51-63).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421